

EXHIBIT 10.1
 
Harborview Capital Management, LLC
850 Third Avenue, Suite 1801
New York, NY 10022


Telephone: (646) 218-1400
Facsimile: (646) 218-1401




January 11, 2012


Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, NY 10022
Attention:  Steven C. Berger


Re:           Executive Office License Agreement


Dear Mr. Berger:


Reference is made to that certain Executive Office License Agreement (the
“Agreement”), dated as of November 1, 2010, between Harborview Capital
Management, LLC (“Harborview”), Alliqua, Inc., formerly known as HepaLife
Technologies, Inc. (the “Company”), and each of the Company’s subsidiaries (the
“Company Subsidiaries”).  Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Agreement.
 

 
1.
The first paragraph of Section 3 of the Agreement shall be replaced in its
entirety with the following:



“On January 12, 2012, the Company will issue to Harborview 2,000,000 shares of
common stock (the “License Fee”) as consideration for the rights and privileges
afforded to the Company and the HepaLife Subsidiaries under this Agreement until
December 31, 2012, at which time the Agreement shall expire.”


 
2.
The Company shall not make any further cash payments to Harborview pursuant to
the Agreement commencing December 1, 2011.



 
3.
The Company acknowledges that the Licensed Offices will not be available for
occupancy by the Company after December 31, 2012.



 
4.
All other conditions, terms, rights and obligations with respect to the
Agreement, Harborview, the Company and the Company Subsidiaries shall remain in
effect.



 
5.
Harborview hereby makes the representations and warranties attached hereto as
Annex A.

 
Kindly confirm the foregoing terms set forth in this letter by signing and
returning the enclosed copy of this letter.
 
[Signature Page Follows]



 
 
1

--------------------------------------------------------------------------------

 
Very truly yours,


Harborview Capital Management, LLC
 

           
 By:
 /s/ David Stefansky
                 
Name: David Stefansky
                 
Title: Managing Member
       

 
So confirmed as of the date first above written:
 
Alliqua, Inc.
 
Each Company Subsidiary
 
By:  Alliqua, Inc.
 
 
 By:
 /s/ Steve C. Berger
 
By:
 /s/ Steve C. Berger
           
Name: Steve C. Berger
 
Name:  Steve C. Berger
           
Title:  Chief Financial Officer
 
Title:  Chief Financial Officer
 

 
 
2

--------------------------------------------------------------------------------

 
ANNEX A


1.  
Harborview is an “accredited investor,” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and Harborview is able to bear the economic risk of an
investment in shares of common stock of the Company comprising the License Fee
(the “Shares”).



2.  
Harborview represents that the Shares are being acquired for its own account,
for investment and not with a view to the distribution thereof. Harborview
understands that such Shares have not been registered under the Securities Act
and may not be resold unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from registration under the Securities
Act.



3.  
Harborview acknowledges that the Shares were not offered to Harborview by means
of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio or
(b) any seminar or meeting to which Harborview was invited by any of the
foregoing means of communications.



4.  
Harborview acknowledges that it has been afforded: (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.


 
 
3
 